Citation Nr: 1827687	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a retained metallic fragment at L4 with a pinched nerve.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A January 2006 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder with a pinched nerve.  The Veteran did not appeal and the January 2006 rating decision became final.  In January 2008, the Veteran filed a petition to reopen his claim and the May 2008 rating decision denied the Veteran's petition.  The Board reopened the Veteran's claim in December 2012, and remanded the claim for additional development to include VA examination.

More recently, the Veteran was granted service connection for arthritis of the thoracolumbar spine.  Therefore, the remaining issue on appeal is more accurately characterized as retained metallic fragment at L4 with pinched nerve.

The Veteran initially requested a hearing in connection with his substantive appeal in October 2009.  In May 2012, the hearing was postponed.  In October 2012, the Veteran submitted a letter to the Board with regard to his scheduled October 23, 2012 travel Board hearing and requested cancellation of the hearing due to medical conditions.

In August 2017, this matter was remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's retained metallic fragment with a pinched nerve was not noted at service entrance for induction into military service; and there is clear and unmistakable evidence that the retained metallic fragment existed prior to service, and was not aggravated during service.  The presumption of soundness has therefore been rebutted as to the metallic fragment at L4 and service connection for this condition or any residual related to it is not warranted.  

3.  The Veteran's retained metallic fragment and any residual thereof was not caused or aggravated by his service-connected low back disability.



CONCLUSION OF LAW

The criteria for service connection for entitlement to residuals of retained metallic fragment at L4 have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board further finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran contends that his retained metallic fragment at L4 with a pinched nerve was incurred when he was shot prior to his active duty service, but that his multiple parachute jumps as a former Army paratrooper aggravated his disorder.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  The mere transcription of the Veteran's medical history does not transform the information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The Veteran also contends that his residuals of retained metallic fragment at L4 were caused or aggravated by his service-connected disabilities, to include his degenerative arthritis of the thoracolumbar spine.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his residuals of retained metallic fragment at L4 with a pinched nerve began prior to service.  His service treatment records (STRs) do not indicate any record of a retained metallic fragments from a gunshot wound, nor does his post-service treatment records.  As noted above, unless there is clear and unmistakable evidence to the contrary, the VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C. §§ 1111, 1132 (2012); 38 C.F.R. § 3.304 (2017).

The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  Where a report of service entrance examination is not of record, the Board must accord the veteran the presumption of soundness at service entry, absent clear and unmistakable evidence to the contrary.

In this case, the Veteran's claimed residuals of retained metallic fragment at L4 with a pinched nerve were not noted at service entrance.  Accordingly, there must be clear and unmistakable evidence that such disorder preexisted service and was not aggravated during service, and as shown more fully below, the Board finds that there is clear and unmistakable evidence that the retained metallic fragment existed prior to service, and was not aggravated during service.  The presumption of soundness has therefore been rebutted as to the metallic fragment at L4 and service connection for this condition or any residual related to it is not warranted.  

First, the record reflects that there is currently no finding of any current residual of the retained metallic fragment.  An EMG was ordered as a result of the December 2015 VA examination, and the study that was conducted in February 2006 did not reveal any evidence of left lower extremity radiculopathy as had been complained of by the Veteran.  Thus, as the retained metallic fragment is not shown to be producing any disability, the Board finds that there is clear and unmistakable evidence that it was not aggravated during service.  Simply put, the existence of no current disability is clear and unmistakable evidence that there was no aggravation.  This is also evidence that preponderates against a finding that the Veteran's newly service-connected low back arthritis caused or aggravated the Veteran's retained metallic fragment at L4 or any residual thereof.

The Board further notes that while the December 2015 VA examiner noted that the Veteran's pre-service gunshot wound may be the cause of his pinched nerve because of the bullet's proximity to the L-4 vertebra and could have easily affected the sciatic nerve at the L-4 level, the gunshot injury occurred prior to his service and did not worsen during service time.  The examiner stated that his pinched nerve is not caused by or related to his service.  With regard to his service as a paratrooper, the examiner noted that paratroopers are known to have numerous back issues subsequent to service and that because he has over 40 recorded jumps during service it is safe to assume that parachute jumping played a role in the development of his degenerative arthritis of the spine; however, this diagnosis is not related to or causative for his pinched nerve.  Because the December 2015 VA opinion did not address aggravation of the pinched nerve by service-connected degenerative arthritis of the thoracolumbar spine, in August 2017, the Board remanded the case for another VA examination.

In December 2017, the Veteran was afforded another VA spine examination.  The examiner noted that there is no evidence to conclude that the Veteran's service-connected degenerative arthritis of the thoracolumbar spine aggravated his pinched nerve, as his symptoms have remained stable over the years.  In addition, as was noted previously, the examiner stated that an electromyography conducted in February 2016 was negative for radiculopathy of the left lower extremity stating there is no evidence of a pinched nerve currently.

As an additional matter the Board gives due consideration to the Veteran's assertions that he suffered a gunshot to the back and the examiners note the Veteran's assertions with respect to his gunshot wound to the back prior to service.  However, his service treatment records do not indicate any injury, treatment, or diagnosis of any residual of the retained metallic fragment at L4 to substantiate this assertion.

In summary, the Board finds that the above evidence demonstrates clearly and unmistakably that his retained metallic fragment at L4 existed prior to service and was not aggravated during service.  Consequently, the presumption of soundness has been rebutted with respect to this retained metallic fragment and any residual thereof.  The Veteran is also not entitled to service connection on a secondary basis because the record does not show that his retained metallic fragment at L4 or any residual thereof was caused or aggravated by his service-connected disabilities, including his newly service-connected degenerative arthritis of the thoracolumbar spine.  Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

Additionally, the Board has also considered the statements made by the Veteran that he has left lower extremity radiculopathy that is due to the aggravation of his retained metallic fragment at L4 during service or his service-connected disability.  However, because the record does not indicate that the Veteran has the specialized knowledge to attribute a current disability such as a pinched nerve to a specific incident in service, the Board finds that these opinions are outweighed by the VA examiners' opinions and the other evidence of record.  This is because the diagnosis and etiology of residuals of retained metallic fragment at L4 is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin and/or existence of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.


ORDER

Entitlement to service connection for retained metallic fragment at L4 with a pinched nerve is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


